DETAILED ACTION
Response to Arguments
Claims 9-12 are not amended as alleged by applicant with respect to rejections under 35 USC § 112, therefore the rejection is still set forth.
Applicant’s arguments with respect to the rejection(s) under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ramsay.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “the first multi-dimensional space” and “the first multi-dimensional color image".  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-12 are also rejected since they recite the limitations in claim 9.
For purpose of applying art, “the first multi-dimensional space” and “the first multi-dimensional color image” are interpreted as “the first image”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 13-20 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Ramsay (US20100266179, cited from IDS)
Regarding claim 1, Ramsay teaches a method of visualizing and characterizing a feature in an image, comprising: 
applying a first local micro-contrast convergence algorithm  to produce a second image  that is separate and distinct from the first image, wherein the second image includes the feature([0026], identifying objects of interest in medical image data that can cause either convergence or divergence (clusterization) of explicit or implicit image object characteristics),
wherein applying the first micro-contrast convergence algorithm includes applying one or more non-linear discontinuous transfer functions( Fig. 6A-6C) to the first image, 
wherein applying one or more non-linear discontinuous transfer functions to the first image include utilizing one or more grayscale( [0139], Point operations can correlate both gray levels and individual color channels in images) or color profile look up tables representative of the non-linear discontinuous transfer functions.
Regarding claim 2, Ramsay teaches the method of claim 1, further comprising:

Regarding claim 3, Ramsay teaches the method of claim 2, further comprising: sequentially applying a third local micro-contrast convergence algorithm (f3 in Fig. 1(a)) to the third image to generate a fourth image ([0167]-[0-173]).
Regarding claim 4, Ramsay teaches the method of claim 2, further comprising: combining one or more of the original, first, second, third or fourth images to produce a fifth image that is separate and distinct from the original, first, second, third or fourth images([0168]-[0-173]).

Regarding claim 7, Ramsay teaches the method of claim 1, wherein first image is a grayscale image having pixel values( [0189], x-ray image), the method further comprising: replicating the pixel values of the grayscale image in a first multi-dimensional color space where each dimension of the multi-dimensional color space is a replicate of the pixel values of the grayscale image ([0189], Convert the original grayscale x-ray image into a color space such as RGB).
Regarding claim 8, Ramsay teaches the method of claim 1, wherein the first multi-dimensional space includes four dimensions including four different components: luminance, red, green, and blue, and wherein the second image is an RGB multi-dimensional color space including luminance and three different color dimensions: luminance, red, green, and blue ([0197], input values of luminance for each of the red (R), green (G), and blue (B) channels on the x axis).
Regarding claim 9, Ramsay teaches the method of claim 2, wherein applying the second local micro-contrast convergence algorithm to the first multi-dimensional space to produce a second multi- dimensional color image that is separate and distinct from the first multi-dimensional color 

Regarding claim 13, Ramsay teaches the method of claim 1, wherein the first image is an image generated by x-ray, ultrasound, infra-red, ultra-violet, MRI, CT scans( [0095], CT, ultrasound), PET scans, grayscale, color, visible light, mm wave, or laser scan.
Claims 14-20 recite different image features of human anatomy or other features.  However, those features do not further limit the scope of the claims because they do not in any way affect the claimed method steps thus are nonfunctional descriptive material, as stipulated in page 8,  Ex parte JAMES PRESCOTT CURRY
Common situations involving nonfunctional descriptive material are:
	- a computer-readable storage medium that differs from the prior art solely with respect to nonfunctional descriptive material, such as music or a literary work, encoded on the medium,
- a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer), or
- a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Lee (US20100208985).
	
Regarding claim 10, Ramsay teaches the method of claim 9. 
Ramsay does not expressly teach converting the second multi-dimensional color space image to a single dimension grayscale image.
However, Lee teaches converting the second multi-dimensional color space image to a single dimension grayscale image ([0012], processing an image to create a grayscale image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ramsay and Lee, by converting color images in Ramsay to gray scale images following the teaching of Lee, with motivation of “enabling objects to be explicitly discriminated by reflecting a property of a color perceived by humans in converting a color image into a grayscale image” (Lee, [0010])

Regarding claim 11, Ramsay in view of Lee teaches the method of claim 10, wherein the multi-dimensional color space image includes a luminance dimension having luminance values corresponding to each pixel of the multi-dimensional color space image ( Lee, [0012], calculating a luminance value for the grayscale image by combining an original luminance value of each pixel).

Regarding claim 12, Ramsay teaches the method of claim 11, wherein converting the second multi-dimensional color space to a single dimension grayscale image includes altering the luminance values of each color space of each pixel in the second multi-dimensional color space image to convert to the grayscale image(Lee, [0012], calculating a luminance change amount of each pixel using the extracted color information; and calculating a luminance value for the grayscale image by combining an original luminance value of each pixel and the luminance change amount) .

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661